DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 8/2/22.
Claims 1-57 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/18/22, 4/8/21 and 3/26/19 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 8/2/22 with respect to claims 1-57 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10,18-19, 21-28, 32 and 34-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of BenYakar (U.S. Pub. No. 20130211391 A1), further in view of Yao (U.S. Pub. No. 20180153408 A1).

Regarding to claim 1:

1. Zuzak teach an endoscopic system for use in a light deficient environment comprising: (Zuzak [0247] the present invention can be used for detecting, diagnosing and monitoring disease in live human patients visiting the clinic or during open and closed [light deficient] (endoscopic and laparoscopic) surgical procedures)
an image sensor (Zuzak [0261] As described in part above, the CoolSNAP.sub.ES monochrome camera typical incorporates a SONY ICX-285 silicon chip with Interline-transfer capability. The interline-transfer CCD [image sensor] has a parallel register subdivided into alternate columns of sensor and storage areas. The image accumulates in the exposed area of the parallel register and during CCD readout the entire image is shifted under the interline mask into a hidden shift register. Readout then proceeds in normal CCD fashion. Zuzak [0191] CCD has a parallel register that is subdivided into alternate columns of sensor and storage areas. The image accumulates in the exposed area of the parallel register and during CCD readout the entire image is shifted under interline mask into a hidden shift register and then proceeds in normal CCD fashion) comprising a pixel array (Zuzak [0173] the CCD incorporates deep depletion technology to extend the sensitivity in the near infrared (NIR). These special devices are thermoelectrically cooled (air) down to -75.degree. C. to provide the lowest dark charge and thereby reduction of dark current noise. The FPA has a 1340.times.400 pixel array having an 8 mm chip height and 27 mm spectral coverage) that detects electromagnetic radiation (Zuzak [0042] the method uses spectrum of electromagnetic radiation comprises photons having wavelengths over the range of 250 nm-2,500 nm, or a supercontinuum laser. The spatial light modulator of the present invention can include a grating, a prism, a tunable filter, an electromechanical optical filter wheel, an acousto-optical tunable filter, a liquid-crystal tunable filter, a digital micromirror device, or any combination thereof. The detector for the method can have at least one detector selected from: a spectrometer, a two-dimensional array detector, a multi-array detector, an on-chip amplification CCD camera, and a back-illuminated CCD, a liquid nitrogen cooled CCD detector or a focal plane array. It should be appreciated that the present invention is not limited to foregoing detectors, but may include any type of electro-optical detection elements) and reads out image data; (Zuzak [0193] in the case of 2.times.2 binning, during parallel readout, the charges from two rows of pixels, rather than a single row, is shifted into the serial register) and a lens assembly comprising at least one optical element corresponding to the image sensor; (Zuzak [0183] this lens helps in focusing the target onto the CCD [image sensor]. This lens is fast enough for shooting virtually all types of light. It produces distortion free images with high resolution and color rendition. This lens incorporates a wide variety of f-stops or apertures. Zuzak [0232] FIG. 18 is yet another embodiment of the hyperspectral imager of the present invention. Briefly, the hyperspectral imager includes Xenon lamp assembly (Optronic Labs) 200, broadband light 202 emitted from lamp 200, passes through sub-millimeter slit (Optronic Labs) 204 and in turn passes through collimating lens 206. [0261] As described in part above, the CoolSNAP.sub.ES monochrome camera typical incorporates a SONY ICX-285 silicon chip with Interline-transfer capability. The interline-transfer CCD has a parallel register subdivided into alternate columns of sensor and storage areas. The image accumulates in the exposed area of the parallel register and during CCD readout the entire image is shifted under the interline mask into a hidden shift register)
an image signal processing controller; (Zuzak [0026] the processor is defined further as: a computer having image data processing software capable of processing various fluorescence and digital signals; a digital signal processor comprising algorithms for fluorescence analysis; and, an algorithm library for visualizing chemistry on and/or within the imaged one or more fluorescent targets for detection, monitoring and diagnosis) a light engine (Zuzak [0313] although 80 fs pulses from a Ti:sapphire laser and 200 fs pulses from an ytterbium (Yb):glass laser have been used to generate supercontinuum light, researchers have demonstrated a more-compact and lower-cost portable femtosecond supercontinuum source with a small footprint. Moreover, in other embodiments, the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs) that cycles a plurality of electromagnetic sources to emit a plurality of pulses of (Zuzak [0313] it can include a pump laser and a microstructured fiber (either a photonic-crystal fiber or a tapered fiber). Although 80 fs pulses from a Ti:sapphire laser and 200 fs pulses from an ytterbium (Yb):glass laser have been used to generate super continuum light, researchers have demonstrated a more-compact and lower-cost portable femtosecond supercontinuum source with a small footprint) electromagnetic radiation; (Zuzak [0023]  the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths [cycle] over the range of 250 nm-2,500 nm)
and a waveguide that transmits the plurality of pulses of electromagnetic radiation (Zuzak [0171] a liquid light guide [waveguide because light is wave] (Oriel, Stratford, Conn.), which also acts as an UV filter, i.e., attenuates wavelengths below 420 nm, is coupled to the condenser. The other end of liquid light guide is coupled to a Pyrex.RTM. aspheric expander which converts a fiber [waveguide] optic light beam to a collimated light beam) to an endoscope; (Zuzak [0026] the one or more fluorescent targets comprises a tissue, in the bloodstream, in the lymphatic system, in bodily secretions, in biopsies, on the skin, by fiber optic [waveguide] transdermal spectroscopy on a blood vessel, on the skin or at the retina, by laparoscopy, by endoscopy, in the central nervous system or combinations thereof)
and wherein the plurality of electromagnetic sources (Zuzak [0313] the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Each LED can be tunable to specific waveband) comprises a first source that pulses a first spectral waveband and a second source that pulses a second spectral waveband, (Zuzak [0104] FIG. 47 is a comparison of images obtained using visible light and Near infrared (NIR) of the reperfusion of a foot following removal of the shoe) wherein the first spectral waveband is different from the second spectral waveband, (Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. In another aspect, the one or more optical tunable radiation sources is a supercontinuum laser. [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)

Zuzak do not explicitly teach an endoscope comprising: a tube; wherein the plurality of pulses of electromagnetic radiation emitted by the light engine comprises a laser map pattern that is emitted on to a surface of a body tissue; and wherein the first source and the second source are independently actuatable.

However BenYakar teach an endoscope comprising: a tube; (BenYakar FIG. 17 [0162] The exemplary probe 1700 can be coupled to an air bandgap photonic crystal fiber (PCF) 1702 to deliver optical energy from the laser energy source to the optical components in the probe. [0167] The assembly housing may be constructed using CNC micromachining techniques. The packaging can include an outer housing 1714 that is configured to directly contact tissue, and an inner housing 1716 that encloses the optical system. The inner housing 1716 can be configured to move within the outer housing 1714 to provide large-area scanning of the beam. This inner housing can be provided with fixed grooves in which the optical components can be placed. The outer housing may be substantially cylindrical in shape, and it may include an optical window through which the fs laser pulses can be directed. [0169] The probe can be designed to facilitate careful but quick scanning of the optics assembly in order to position the focused beam into the scar tissue. Since a dimension of the scar tissue may be several millimeters in one direction, the probe design can be configured to rotate the entire assembly inside of a transparent cylindrical enclosure [tube] to sweep the focal plane. The endoscope can be placed against the vocal fold such that the relatively compliant tissue can be deformed against the optical window)
wherein the plurality of pulses of electromagnetic radiation emitted by the light engine comprises a laser map pattern that is emitted on to a surface of a body tissue; (BenYakar [0076] the light emitted from the multiphoton process can be collected and detected by the photodetector 32, such that an electrical signal is generated that is proportional to the amount of emitted photons collected. By scanning the focused laser beam and collecting emitted light at successive positions [laser map pattern scan] in the target tissue, an image can be reconstructed by mapping the detected light signals to corresponding locations in an image. [0244] The positioning and scanning procedures described in Procedure 1 above were performed on a second vocal fold sample. However, the lens arrangement was changed to provide a 14 micron spot size at a focal length of 30 mm. The laser pulses had an energy of 110 mJ/pulse and were delivered at a rate of 500 Hz. The dimensions of the scan pattern (including the 25 micron distance between scan layers) remained the same)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating BenYakar in video/camera technology. One would be motivated to do so, to incorporate an endoscope comprising: a tube; wherein the plurality of pulses of electromagnetic radiation emitted by the light engine comprises a laser map pattern that is emitted on to a surface of a body tissue. This functionality will improve efficiency.

The combined teaching of Zuzak and BenYakar do not explicitly teach and wherein the first source and the second source are independently actuatable.

However Yao teach and wherein the first source and the second source are independently actuatable. (Yao [0059] FIG. 6, which depicts an example of a multispectral medical imaging system 600 that could be used with access port 12. System 600 comprises: a multispectral light source 601 comprising: a light emitting diode (LED) array 605 comprising: at least one blue LED (as indicated by “B” in FIG. 6), at least one green LED (as indicated by “G” in FIG. 6) and at least one red LED (as indicated by “R” in FIG. 6); and one or more non-visible light sources 607 arranged side by side with LED array 605, each of the at least one blue LED, the at least one green LED, the at least one red LED, and the one or more non-visible light sources 607 being independently addressable such that multispectral light source 601 is configured to emit in a sequence)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating BenYakar and Yao in video/camera technology. One would be motivated to do so, to incorporate the first source and the second source are independently actuatable. This functionality will improve quality of image.

Regarding to claim 10:

10. Zuzak teach the endoscopic system of claim 1, wherein the light engine cycles the plurality of electromagnetic sources according to a pulse cycle pattern and based on input received from a user of the endoscopic system, and wherein the pulse cycle pattern comprises: (Zuzak [0200] the detector (PIXIS 400 BR) is coupled to a NIR Liquid Crystal Tunable Filter (LCTF) (Cambridge Research & Instrumentation, Boston, Mass.) which is already calibrated. The distance between the source and the target was set to 22 inches for all concentrations. It is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software)
a visible wavelength of electromagnetic radiation; (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0104] FIG. 47 is a comparison of images obtained using visible light and Near infrared (NIR) of the reperfusion of a foot following removal of the shoe)
one or more of the first spectral waveband or the second spectral waveband; (Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)
wherein at least one of the first spectral waveband or the second spectral waveband is a fluorescence excitation wavelength tune to fluoresce a reagent. (Zuzak [0029] hyperspectral surgery of a human subject by capturing image data of one or more fluorescent targets generating a wide spectrum electromagnetic radiation comprising: covering the human subject with NIR transparent material to provide privacy, accessibility and maintain body heat; separating the electromagnetic radiation into at least one spectral band or the band spectrum using a spatial light modulator; illuminating the fluorescent target with the at least one spectral band or the band spectrum; collecting the reflected at least one spectral band or the band spectrum resulting [relaxation wavelength] from the one or more fluorescent targets. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector. For imaging bile ducts, e.g., ICG, indocyanine green can be injected or the native fluorescence properties of bile can be used)

Zuzak do not explicitly teach the laser map pattern; 

However BenYakar teach the laser map pattern; and (BenYakar [0076] the light emitted from the multiphoton process can be collected and detected by the photodetector 32, such that an electrical signal is generated that is proportional to the amount of emitted photons collected. By scanning the focused laser beam and collecting emitted light at successive positions [laser map pattern scan] in the target tissue, an image can be reconstructed by mapping the detected light signals to corresponding locations in an image)

Regarding to claim 18:

18. Zuzak teach the endoscopic system of claim 1, wherein the plurality of electromagnetic sources comprises one or more of a laser emitter or a light emitting diode. (Zuzak [0313] although 80 fs pulses from a Ti:sapphire laser and 200 fs pulses from an ytterbium (Yb):glass laser have been used to generate supercontinuum light, researchers have demonstrated a more-compact and lower-cost portable femtosecond supercontinuum source with a small footprint. Moreover, in other embodiments, the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs)

Regarding to claim 19:

19. Zuzak teach the endoscopic system of claim 1, wherein the pixel array detects the electromagnetic radiation and reads out the image data (Zuzak [0173] the CCD incorporates deep depletion technology to extend the sensitivity in the near infrared (NIR). These special devices are thermoelectrically cooled (air) down to -75.degree. C. to provide the lowest dark charge and thereby reduction of dark current noise. The FPA has a 1340.times.400 pixel array having an 8 mm chip height and 27 mm spectral coverage) for generating an exposure frame in response to each pulse of the plurality of pulses of electromagnetic radiation emitted by the light engine, (Zuzak [0313] although 80 fs pulses from a Ti:sapphire laser and 200 fs pulses from an ytterbium (Yb):glass laser have been used to generate supercontinuum light, researchers have demonstrated a more-compact and lower-cost portable femtosecond supercontinuum source with a small footprint. Moreover, in other embodiments, the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs) and wherein one or more exposure frames are displayed to a user as a single image on display as part of a video stream. (Zuzak FIG. 18 [0010] with the help of the laparoscope and a video display, which guides the surgeon for the procedure)

Regarding to claim 21-27:

22. Zuzak teach the endoscopic system of claim 1, wherein the plurality of pulses of electromagnetic radiation comprises (Zuzak Fig.2-3 [0222] a bilirubin albumin solution has an absorption spectrum from 500 nm-600 nm, with an emission occurring at around 528 nm. [0224] A source coupled to an excitation filter (i.e., a short pass filter having a cut off of 500 nm) was used to excite the bile inside the capillary. The detector was coupled to the bilirubin emission filter (i.e., a long pass filter having a cut off of 515 nm) along with a 50 mm, f/1.4 Nikon lens. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art based on Fig. 2-3 choice of any excitation wavelength) of electromagnetic radiation within a waveband from about between 520 nm and to about 545 nm. (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the raw hyperspectral image data using waveband range with a spectral resolution of 2 nm increments)

Regarding to claim 28:

28. Zuzak teach the endoscopic system of claim 1, wherein the plurality of electromagnetic sources of the light engine comprises: (Zuzak [0313] the present
invention can include a light emitting diode (LED) based illumination source. The source
may include a single LED or a plurality of LEDs. Each LED can be tunable to specific
waveband)
the first source tuned to emit the first spectral waveband, wherein the first spectral waveband comprises electromagnetic radiation from about 513 nm to about 545 nm; (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw
hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a
spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD
binning of 2.times.2 for increasing readout speed. Thus an entire reflectance
hyperspectral image cube was acquired and saved to hard disk in around five (5)
seconds. Zuzak [0023] the one or more optical tunable radiation sources produce
electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)
the second source tuned to emit the second spectral waveband, wherein the second spectral waveband comprises electromagnetic radiation from about 565 nm to about 585 nm; (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance
hyperspectral image cube was acquired and saved to hard disk in around five (5)
seconds. Zuzak [0023] the one or more optical tunable radiation sources produce
electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)
a third source tuned to emit a third spectral waveband, wherein the third spectral waveband comprises electromagnetic radiation from about 900 nm to about 1000 nm; (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)
a fourth source tuned to emit a fourth spectral waveband, wherein the fourth spectral waveband comprises electromagnetic radiation from about 770 nm to about 795 nm; (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance
hyperspectral image cube was acquired and saved to hard disk in around five (5)
seconds. Zuzak [0023] the one or more optical tunable radiation sources produce
electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)
a fifth source tuned to emit a fifth spectral waveband, wherein the fifth spectral waveband comprises electromagnetic radiation from about 790 nm to about 815 nm; and (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance
hyperspectral image cube was acquired and saved to hard disk in around five (5)
seconds. Zuzak [0023] the one or more optical tunable radiation sources produce
electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)

Zuzak do not explicitly teach a laser mapping source tuned to emit electromagnetic radiation in the laser map pattern.

However BenYakar teach a laser mapping source tuned to emit electromagnetic radiation in the laser map pattern. (BenYakar [0076] the light emitted from the multiphoton process can be collected and detected by the photodetector 32, such that an electrical signal is generated that is proportional [tuned] to the amount of emitted photons collected. By scanning the focused laser beam and collecting emitted light at successive positions in the target tissue, an image can be reconstructed by mapping the detected light signals to corresponding locations in an image. [0244] The positioning and scanning procedures described in Procedure 1 above were performed on a second vocal fold sample. However, the lens arrangement was changed to provide a 14 micron spot size at a focal length of 30 mm. The laser pulses had an energy of 110 mJ/pulse and were delivered at a rate of 500 Hz. The dimensions of the scan pattern (including the 25 micron distance between scan layers) remained the same)

Regarding to claim 32:

32. Zuzak teach the endoscopic system of claim 1, further comprising lens assembly (Zuzak [0183] this lens helps in focusing the target onto the CCD [image
sensor]. This lens is fast enough for shooting virtually all types of light. It produces
distortion free images with high resolution and color rendition. This lens incorporates a
wide variety of f-stops or apertures) and electromagnetic radiation filter. (Zuzak [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths.)

Regarding to claim 34:

34. Zuzak teach the endoscopic system of claim 1, wherein the pixel array outputs data for generating a plurality of exposure frames (Zuzak [0173] the CCD incorporates deep depletion technology to extend the sensitivity in the near infrared (NIR). These special devices are thermoelectrically cooled (air) down to -75.degree. C. to provide the lowest dark charge and thereby reduction of dark current noise. The FPA has a 1340.times.400 pixel array having an 8 mm chip height and 27 mm spectral coverage) that each correspond with at least one pulse of the plurality of pulses of electromagnetic radiation emitted by the light engine, (Zuzak [0042] the method uses spectrum of electromagnetic radiation comprises photons having wavelengths over the range of 250 nm-2,500 nm, or a supercontinuum laser. Zuzak [0313] the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Each LED can be tunable to specific waveband) 
and wherein one or more exposure frames is fed to a corresponding system that determines a location of a tissue structures in a scene. (Zuzak [0105] FIG. 48 is the in vivo hyperspectral imaging of human tissue, spatial variation of percentage of HbO.sub.2 and surface temperature in response to burn)

Regarding to claim 35:

35. Zuzak teach the endoscopic system of claim 34, wherein the location of the tissue structure in the scene is received by the endoscopic system and overlaid on a display, (Zuzak [0392] spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66)) and wherein the tissue structures is encoded to any color selected by either an algorithm or a user. (Zuzak [0248] the present invention provides unique capability to image relative levels of inherent chromophors within the tissue noninvasively without contrast agents in live humans during clinical visits or during surgery. A DLP spectral light engine may be used for illuminating the tissue with different wavelengths spectrum of light, and the light reflected back to the detector are measured as spectrum at each image pixel and using different chemometric methods to determine relative levels of inherent chromophors within the tissue can be visualized)

Regarding to claim 36:

36. Zuzak teach the endoscopic system of claim 1, wherein at least one of the first spectral waveband or the second spectral waveband is a fluorescence excitation wavelength that causes a reagent to fluoresce, and wherein the endoscopic system further comprises a filter that prevents the fluorescence excitation wavelength from irradiating the pixel array. (Zuzak [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths. Zuzak Fig. 24 [0179] the high pass filter (coupled with the detector) was used to collect the fluorescence photons coming from ICG. Zuzak [0173] the CCD incorporates deep depletion technology to extend the sensitivity in the near infrared (NIR). These special devices are thermoelectrically cooled (air) down to -75.degree. C. to provide the lowest dark charge and thereby reduction of dark current noise. The FPA has a 1340.times. 400 pixel array having an 8 mm chip height and 27 mm spectral coverage)

Regarding to claim 37:

37. Zuzak teach the endoscopic system of claim 36, wherein the filter is located on an optical element of a lens assembly (Zuzak [0172] the foregoing embodiment is represented in FIG. 1. Lamp 100 transmits light through collector optics 102 and into light guide 104. The light is then transmitted from light guide 104 through beam shaping optics 106 and filter 108. After exiting filter 108, the light reflects off of surface 110 and the reflected light is subsequently passes through filter 112 and lens 114 which in turn transmits the light to camera 116) such that the filter prevents the fluorescence excitation wavelength  from irradiating the pixel array and allows a fluorescence excitation wavelength to irradiate the pixel array. (Zuzak [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths. Zuzak [0029] hyperspectral surgery of a human subject by capturing image data of one or more fluorescent targets generating a wide spectrum electromagnetic radiation comprising: covering the human subject with NIR transparent material to provide privacy, accessibility and maintain body heat; separating the electromagnetic radiation into at least one spectral band or the band spectrum using a spatial light modulator; illuminating the fluorescent target with the at least one spectral band or the band spectrum; collecting the reflected at least one spectral band or the band spectrum resulting from the one or more fluorescent targets. Zuzak [0173] the CCD incorporates deep depletion technology to extend the sensitivity in the near infrared (NIR). These special devices are thermoelectrically cooled (air) down to -75.degree. C. to provide the lowest dark charge and thereby reduction of dark current noise. The FPA has a 1340.times.400 pixel array having an 8 mm chip height and 27 mm spectral coverage)

Regarding to claim 38:

38. Zuzak teach the endoscopic system of claim 1, wherein the pixel array detects a fluorescence relaxation wavelength and outputs fluorescence imaging data, (Zuzak [0029] hyperspectral surgery of a human subject by capturing image data of one or more fluorescent targets generating a wide spectrum electromagnetic radiation comprising: covering the human subject with NIR transparent material to provide privacy, accessibility and maintain body heat; separating the electromagnetic radiation into at least one spectral band or the band spectrum using a spatial light modulator; illuminating the fluorescent target with the at least one spectral band or the band spectrum; collecting the reflected at least one spectral band or the band spectrum resulting [relaxation wavelength] from the one or more fluorescent targets. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector. For imaging bile ducts, e.g., ICG, indocyanine green can be injected or the native fluorescence properties of bile can be used. Zuzak [0173] the CCD incorporates deep depletion technology to extend the sensitivity in the near infrared (NIR). These special devices are thermoelectrically cooled (air) down to -75.degree. C. to provide the lowest dark charge and thereby reduction of dark current noise. The FPA has a 1340.times.400 pixel array having an 8 mm chip height and 27 mm spectral coverage) wherein the fluorescence imaging data comprises information for identifying one or more critical structures in a human body. (Zuzak [0051] FIG. 1 is a fluorescent imager for detecting, for example, ICG and bilirubin; [0233] The present invention can also be used in methods, including, in vivo pathology of cancer in real-time (e.g., before, during or after surgery), in the body (e.g., laparoscopically) without having to biopsy and/or fix the tissue or target to a slide)

Regarding to claim 39:

39. Zuzak teach the endoscopic system of claim 38, wherein the one or more critical structures in the human body comprises one of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Zuzak [0119] FIG. 56B is the visualization of an ischemia induced by occluding blood flow to a finger imaged with the DLP HSI in "3 shot" mode)

Regarding to claim 40-48 and 51:

40. Zuzak teach the endoscopic system of claim 38, wherein the one or more critical structures in the human body are cancer cells, (Zuzak [0233] the present invention includes a spectral illuminator using DLP technology to excite fluorescence markers (which can be native to the tissue (tissue fluorescence) or target, or that was injected or painted onto the tissue or target) and an optical filter, LCTF or other element used to pass emitted fluorescence light to a detector. With the improved imaging provided by the present invention, surgical procedures can focus on the target for treatment (or its adjacent tissue) by visualization, e.g., the biliary tree. The present invention system can be used for other surgical applications to perform in vivo pathology during surgery, or alternatively, in vivo hyperspectral pathology. The present invention can also be used in methods, including, in vivo pathology of cancer in real-time (e.g., before, during or after surgery), in the body (e.g., laparoscopically) without having to biopsy and/or fix the tissue or target to a slide) and wherein the fluorescence relaxation wavelength is released by a reagent (Zuzak [0029] separating the electromagnetic radiation into at least one spectral band or the band spectrum using a spatial light modulator; illuminating the fluorescent target with the at least one spectral band or the band spectrum; collecting the reflected at least one spectral band or the band spectrum resulting [relaxation wavelength] from the one or more fluorescent targets) comprising a fluorophore that fluoresces (Zuzak [0233] the present invention includes a spectral illuminator using DLP technology to excite fluorescence markers (which can be native to the tissue (tissue fluorescence) or target, or that was injected or painted onto the tissue or target) and an optical filter, LCTF or other element used to pass emitted fluorescence light to a detector. With the improved imaging provided by the present invention, surgical procedures can focus on the target for treatment (or its adjacent tissue) by visualization, e.g., the biliary tree. The present invention system can be used for other surgical applications to perform in vivo pathology during surgery, or alternatively, in vivo hyperspectral pathology. The present invention can also be used in methods, including, in vivo pathology of cancer in real-time (e.g., before, during or after surgery), in the body (e.g., laparoscopically) without having to biopsy and/or fix the tissue or target to a slide. Zuzak Fig. 16 [0164] Fluorescence is the optical phenomenon of luminescence in which the molecular absorption of a photon triggers the emission of another photon of longer wavelength. The energy difference between the absorbed and the emitted wavelength ends up as molecular vibration or heat. A material that exhibits fluorescence is called a fluorophore. Different fluorophores have different absorption and emission wavelengths) when exposed to electromagnetic radiation having a wavelength between 770 nm and 790 nm. (Zuzak Fig. 2-3 [0178] Quartz Tungsten Halogen lamps are popular visible and near infrared sources because of their smooth spectral curve and stable output. ICG has a molecular formula of C.sub.43H.sub.47N.sub.2NaO.sub.6S.sub.2. The filter designs have to be selected based on the emission and absorption spectrum of ICG. ICG has a bimodal absorption spectrum from 650 nm-800 nm, with peaks occurring at 685 nm and 775 nm in distilled water. In plasma, ICG has two absorption peaks at around 710 nm and 805 nm. The absorption spectrum changes according to the concentration of ICG and solvent. For example, higher concentrations have a maximum absorption at 685 nm, while lower concentrations have a maximum absorption at 775 nm in an aqueous solution. Thus, separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm. Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the raw hyperspectral image data was collected over any spectral range with a spectral resolution of 2 nm increments)

Regarding to claim 49:

49. Zuzak teach the endoscopic system of claim 46, further comprising a first filter that filters electromagnetic radiation between 770 nm and 790 nm and a second filter that filters electromagnetic radiation between 795 nm and 815 nm. (Zuzak [0178] Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths. Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the raw hyperspectral image data was collected over any spectral range with a spectral resolution of 2 nm increments)

Regarding to claim 50:

50. Zuzak teach the endoscopic system of claim 46, further comprising one or more filters that allow electromagnetic radiation between 790 nm and 800 nm and above 815 nm to pass through the one or more filters to the image sensor. (Zuzak [0178] Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0259] light passes through a Liquid Crystal Tunable Filter (LCTF) 318 having solid-state construction and no-moving parts or vibrations, which works by applying voltage to its liquid crystal elements, to select a transmitted wavelength range, while blocking the rest of the wavelengths. Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the raw hyperspectral image data was collected over any spectral range with a spectral resolution of 2 nm increments)

Regarding to claim 52:

52. Zuzak teach the endoscopic system of claim 1, wherein the endoscope comprises a first image sensor and a second image sensor to produce a three-dimensional image. (Zuzak [0328] Hyperspectral imaging is the equivalent of reflectance spectroscopy at many discrete points arranged in a spatial pixel array. Reflectance spectroscopy involves collecting the reflectance of light at each wavelength, in the spectral dimension. Projecting the spectral dimensions to each pixel in an image results in a 3D data cube that contains the intensity spectrum for each pixel in a 2D spatial array.  [0330] the second fundamental method of hyperspectral imaging [multiple sensor] is acquiring all spatial information at a wavelength of interest and scanning through a spectral range using optical or electro-optical filters. A liquid crystal tunable filter (LCTF) or acousto-optic tunable filter (AOTF) is used to cut off all broadband light except for a precisely tuned narrow bandpass. (See Sellar R G, Boreman G D, Classification of imaging spectrometers for remote sensing applications. 2005; 44:1-3). A scientific grade camera captures an image of a full 2D scene (e.g., tissue sample) at each narrow bandpass through a sweep of contiguous wavelengths, resulting in a 3D hyperspectral image cube. [0191] The quantum efficiency is about 60% in the region of bilirubin-albumin fluorescence (500 nm-550 nm), hence these CCDs [second image sensor] are used as detectors for measuring the fluorescence of bilirubin-albumin)

Regarding to claim 53:

53. Zuzak teach the endoscopic system of claim 52, wherein the first image sensor receives electromagnetic radiation above 815 nm. (Zuzak Fig. 24 [0179] the high pass filter (coupled with the detector) was used to collect the fluorescence photons coming from ICG. In an aqueous solution ICG, has an emission peak at 820 nm. Thus, a high pass emission filter with a cut-off (50% Transmission) at 805 nm is used. [0180] ICG in blood follows a similar pattern as that for ICG in an aqueous solution with changes in the Excitation and Emission cut-off filters. The low pass excitation filter has a wavelength cut off (50% Transmission) at 810 nm. This filter coupled with the source enables illuminating the target (ICG) with its entire absorption wavelength. ICG emission occurs at 830 nm when in blood. Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the raw hyperspectral image data was collected over any spectral range with a spectral resolution of 2 nm increments)

Regarding to claim 54:

54. Zuzak teach the endoscopic system of claim 52, wherein the second image sensor receives electromagnetic radiation between 785 nm and 800 nm. (Zuzak Fig. 2-3 [0178] Quartz Tungsten Halogen lamps are popular visible and near infrared sources because of their smooth spectral curve and stable output. ICG has a molecular formula of C.sub.43H.sub.47N.sub.2NaO. sub.6S.sub.2. The filter designs have to be selected based on the emission and absorption spectrum of ICG. ICG has a bimodal absorption spectrum from 650 nm-800 nm, with peaks occurring at 685 nm and 775 nm in distilled water. Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the raw hyperspectral image data was collected over any spectral range with a spectral resolution of 2 nm increments)

Regarding to claim 55:

55. Zuzak teach the endoscopic system of claim 52, between 770 nm and 815 nm and the second image sensor comprises one or more filters that filters the electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm. (Zuzak Fig. 2-3 [0178] Quartz Tungsten Halogen lamps are popular visible and near infrared sources because of their smooth spectral curve and stable output. ICG has a molecular formula of C.sub.43H.sub.47N .sub. 2NaO.sub.6S.sub.2. The filter designs have to be selected based on the emission and absorption spectrum of ICG. ICG has a bimodal absorption spectrum from 650 nm-800 nm, with peaks occurring at 685 nm and 775 nm in distilled water. In plasma, ICG has two absorption peaks at around 710 nm and 805 nm. The absorption spectrum changes according to the concentration of ICG and solvent. For example, higher concentrations have a maximum absorption at 685 nm, while lower concentrations have a maximum absorption at 775 nm in an aqueous solution. Thus, separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the raw hyperspectral image data was collected over any spectral range with a spectral resolution of 2 nm increments)

Regarding to claim 56:

56. Zuzak teach the endoscopic system of claim 52, wherein the system comprises a first filter that filters electromagnetic radiation between 770 nm and 815 nm. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the raw hyperspectral image data was collected over any spectral range with a spectral resolution of 2 nm increments)

Regarding to claim 57:

57. Zuzak teach the endoscopic system of claim 52, wherein the system comprises a second filter that filters electromagnetic radiation between 760 nm and 785 nm and electromagnetic radiation between 800 nm and 850 nm. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the raw hyperspectral image data was collected over any spectral range with a spectral resolution of 2 nm increments)

Claims 2-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of BenYakar (U.S. Pub. No. 20130211391 A1), further in view of Yao (U.S. Pub. No. 20180153408 A1) and Blanquart (U.S. Pub. No. 20180014000 A1).

Regarding to claim 2:

2. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein the light engine causes the plurality of electromagnetic sources to pulse with a pulse duration that is variable.

However Blanquart teach wherein the light engine causes the plurality of electromagnetic sources to pulse with a pulse duration that is variable. (Blanquart Fig. 6-8)

The motivation for combining Zuzak, BenYakar and Yao as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating BenYakar, Yao and Blanquart in video/camera technology. One would be motivated to do so, to incorporate the light engine causes the plurality of electromagnetic sources to pulse with a pulse duration that is variable. This functionality will improve image quality with predictable results.

Regarding to claim 3:

3. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein the light engine actuates the plurality of electromagnetic sources such that at least one electromagnetic source emits a plurality of sub-pulses of electromagnetic radiation during a single pulse duration, and wherein the pixel array detects the electromagnetic radiation and reads out the image data in response to the single pulse duration.

However Blanquart teach wherein the light engine actuates the plurality of electromagnetic sources such that at least one electromagnetic source emits a plurality of sub-pulses of electromagnetic radiation during a single pulse duration, (Blanquart Fig. 6B shows full pulse width duration as doted vertical lines is shorter than individual red, green and blue sub pulse. [0047] The timing for the general case is shown in FIG. 6A. It turns out that if the λ factor is equal to 0.552; both the red and the green components are exactly cancelled, in which case the Cb information can be provided with pure blue light. Similarly, setting δ=0.650 cancels out the blue and green components for Cr which becomes pure red. This particular example is illustrated in FIG. 6B, which also depicts λ and δ as integer multiples of ½.sup.8. This is a convenient approximation for the digital frame reconstruction (see later discussion))
and wherein the pixel array detects the electromagnetic radiation (Blanquart Fig. 14-16) and reads out the image data in response to the single pulse duration. (Blanquart Fig. 7-8)

Regarding to claim 4:

4. Zuzak teach the endoscopic system of claim 3, Zuzak do not explicitly teach wherein two or more of the plurality of sub-pulse of electromagnetic radiation are emitted for a different duration.

However Blanquart teach wherein two or more of the plurality of sub-pulse of electromagnetic radiation are emitted for a different duration. (Blanquart Fig. 6-8)

Regarding to claim 5:

5. Zuzak teach the endoscopic system of claim 3, Zuzak do not explicitly teach wherein two or more of the plurality of sub-pulses of electromagnetic radiation are emitted for an equal duration.

However Blanquart teach wherein two or more of the plurality of sub-pulses of electromagnetic radiation are emitted for an equal duration. (Blanquart Fig. 6B has zero and equal duration for green and red sub-pulse for second frame. Red and green pluses are equal duration for first and third frame)

Regarding to claim 6:

6. Zuzak teach the endoscopic system of claim 3, Zuzak do not explicitly teach wherein the single pulse duration comprises two or more wavelengths of electromagnetic radiation emitted simultaneously.

However Blanquart teach wherein the single pulse duration comprises two or more wavelengths of electromagnetic radiation emitted simultaneously. (Blanquart Fig. 6B)

Regarding to claim 7:

7. Zuzak teach the endoscopic system of claim 3, Zuzak do not explicitly teach wherein the light engine cycles the plurality of electromagnetic sources such that the single pulse duration comprises two or more different wavelengths of electromagnetic radiation and further such that two or more of the plurality of sub-pulses are emitted for a different duration.

However Blanquart teach wherein the light engine cycles the plurality of electromagnetic sources such that the single pulse duration comprises two or more different wavelengths of electromagnetic radiation and further such that two or more of the plurality of sub-pulses are emitted for a different duration. (Blanquart Fig. 6-8)

Regarding to claim 8:

8. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein the light engine cycles the plurality of electromagnetic sources to pulse during a plurality of independent pulse durations, and wherein each of the plurality of independent pulse duration comprises one or more pulses of electromagnetic radiation.

However Blanquart teach wherein the light engine cycles the plurality of electromagnetic sources to pulse during a plurality of independent pulse durations, and wherein each of the plurality of independent pulse duration comprises one or more pulses of electromagnetic radiation. (Blanquart Fig. 6-8)

Regarding to claim 9:

9. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein the light engine cycles the plurality of electromagnetic sources such that the plurality of pulses of electromagnetic radiation comprises two or more wavebands of electromagnetic radiation.

However Blanquart teach wherein the light engine cycles the plurality of electromagnetic sources such that the plurality of pulses of electromagnetic radiation comprises two or more wavebands of electromagnetic radiation. (Blanquart Fig. 6-8)

Regarding to claim 15:

15. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein the pixel array detects the electromagnetic radiation and reads out the image data in response to each of a plurality of pulse durations, and wherein the light engine emits one or more electromagnetic radiation during each pulse duration of the plurality of pulse durations.

However Blanquart teach wherein the pixel array detects the electromagnetic radiation and reads out the image data in response to each of a plurality of pulse durations, (Blanquart Fig. 14-16) and wherein the light engine emits one or more electromagnetic radiation during each pulse duration of the plurality of pulse durations. (Blanquart Fig. 6-8)

Regarding to claim 16:

16. Zuzak teach the endoscopic system of claim 15, Zuzak do not explicitly teach wherein the pixel array reads out the image data for generating a plurality of exposure frames, and wherein each of the plurality of exposure frames comprises to one pulse duration of the plurality of pulse durations.

However Blanquart teach wherein the pixel array reads out the image data for generating a plurality of exposure frames, (Blanquart Fig. 14-16) and wherein each of the plurality of exposure frames comprises to one pulse duration of the plurality of pulse durations. (Blanquart Fig. 6-8)

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of BenYakar (U.S. Pub. No. 20130211391 A1), further in view of Yao (U.S. Pub. No. 20180153408 A1) and Blanquart_319 (U.S. Pub. No. 20140163319 A1).

Regarding to claim 11:

11. Zuzak teach the endoscopic system of claim 1, and wherein the spectral image data is sensed by the pixel array Zuzak [0173] the CCD incorporates deep depletion technology to extend the sensitivity in the near infrared (NIR). These special devices are thermoelectrically cooled (air) down to -75.degree. C. to provide the lowest dark charge and thereby reduction of dark current noise. The FPA has a 1340.times.400 pixel array having an 8 mm chip height and 27 mm spectral coverage) in response to the light engine pulsing one or more of: the first spectral waveband; the second spectral waveband; or a third spectral waveband; (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm)
wherein at least one of the first spectral waveband, the second spectral waveband, or the third spectral waveband is selected for multispectral imaging. (Zuzak [0015] in United States Patent Application Publication No. 2007/0016079 (Freeman et al.). The '079 application describes methods and systems of hyperspectral and multispectral imaging of medical tissues. In particular, the '079 application is directed to new devices, tools and processes for the detection and evaluation of diseases and disorders such as diabetes and peripheral vascular disease, that incorporate hyperspectral or multispectral imaging)

Zuzak do not explicitly teach wherein the image signal processing controller receives color image data and spectral image data from the image sensor, and wherein the image signal processing controller combines the color image data and the spectral image data to generate overlay image data, 

However Blanquart_319 teach wherein the image signal processing controller receives color image data and spectral image data from the image sensor, and wherein the image signal processing controller combines the color image data and the spectral image data to generate overlay image data. (Blanquart_319 Fig. 7 [0076] An embodiment may comprise a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis)

The motivation for combining Zuzak, BenYakar and Yao as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating BenYakar, Yao and Blanquart_319 in video/camera technology. One would be motivated to do so, to incorporate the image signal processing controller receives color image data and spectral image data from the image sensor, and wherein the image signal processing controller combines the color image data and the spectral image data to generate overlay image data. This functionality will improve image user experience.

Regarding to claim 12:

12. Zuzak teach the endoscopic system of claim 1, and further comprising one or more of laser mapping data, spectral imaging data, or fluorescence imaging data. (Zuzak Fig. 24 [0179] the high pass filter (coupled with the detector) was used to collect the fluorescence photons coming from ICG. In an aqueous solution ICG, has an emission peak at 820 nm. Thus, a high pass emission filter with a cut-off (50% Transmission) at 805 nm is used. [0180] ICG in blood follows a similar pattern as that for ICG in an aqueous solution with changes in the Excitation and Emission cut-off filters. The low pass excitation filter has a wavelength cut off (50% Transmission) at 810 nm. This filter coupled with the source enables illuminating the target (ICG) with its entire absorption wavelength. ICG emission occurs at 830 nm when in blood.Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art the raw hyperspectral image data was collected over any spectral range with a spectral resolution of 2 nm increments)

Zuzak do not explicitly teach wherein the light engine cycles the plurality of electromagnetic sources at a rate sufficient for generating a video stream comprising color image data and further comprising one or more of laser mapping data, spectral imaging data, or fluorescence imaging data.

However Blanquart_319 teach wherein the light engine cycles the plurality of electromagnetic sources at a rate sufficient for generating a video stream comprising color image data (Blanquart_319 Fig. 7 [0076] An embodiment may comprise a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis) 

Regarding to claim 13:

13. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein the light engine cycles the plurality of electromagnetic sources at a rate sufficient 
for generating a video stream comprising a plurality of image frames, and  wherein at least a portion of the plurality of image frames comprises overlaid data based on a single combination of different types of pulses of electromagnetic radiation. 

However Blanquart_319 teach wherein the light engine cycles the plurality of electromagnetic sources at a rate sufficient for generating a video stream comprising a plurality of image frames, (Blanquart_319 Fig. 7 [0076] An embodiment may comprise a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis. Blanquart_319 [0013] FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure) and wherein at least a portion of the plurality of image frames comprises overlaid data based on a single combination of different types of pulses of electromagnetic radiation. (Blanquart_319 Fig. 7 [0076] an embodiment may comprise a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis)

Regarding to claim 20:

20. Zuzak teach the endoscopic system of claim 19, Zuzak do not explicitly teach wherein the single image is assigned a visible color for use on the display, and wherein the visible color is 8-bit or 16-bit or n-bit.

However Blanquart_319 teach wherein the single image is assigned a visible color for use on the display, and wherein the visible color is 8-bit or 16-bit or n-bit. (Blanquart_319 [0100] FIG. 14 is an embodiment example of color fusion hardware. The color fusion hardware takes in an RGBGRGBGRGBG video data stream at 1402 and converts it to a parallel RGB video data stream at 1405. The bit width on the input side may be, e.g., 12 bits per color)

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of BenYakar (U.S. Pub. No. 20130211391 A1), further in view of Yao (U.S. Pub. No. 20180153408 A1) and Yoshizaki (U.S. Pub. No. 20170360275 A1).

Regarding to claim 14:

14. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach further comprising a control system configured to automatically adjust the plurality of pulses of electromagnetic radiation based on a threshold, wherein the threshold determines proper illumination of a scene.

However Yoshizaki teach further comprising a control system configured to automatically adjust the plurality of pulses of electromagnetic radiation based on a threshold, wherein the threshold determines proper illumination of a scene. (Yoshizaki [0146] if a change amount calculated by a first calculation unit 661 is a fifth threshold or more, an illumination controller 665 may make a light source device 3 emit excitation light such that a light emission amount of the excitation light by the light source device 3 is increased. Specifically, as illustrated in (a) of FIG. 18, if a curve L4 representing temporal change of the change amount by the first calculation unit 661 is not the fifth threshold LT5 or more, the illumination controller 665 causes the light source device 3 to emit the excitation light such that the light emission amount of the excitation light is increased as illustrated by a polygonal line L5 in (b) of FIG. 18. Consequently, the light intensity level of fluorescence of the fluorescent agent is increased. Needless to say, the illumination controller 665 may control the light emission amount of the excitation light emitted by the light source device 3 based on the change amount calculated by the first calculation unit 661)

 The motivation for combining Zuzak, BenYakar and Yao as set forth in claim 1 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating BenYakar, Yao and Yoshizaki in video/camera technology. One would be motivated to do so, to incorporate a control system configured to automatically adjust the plurality of pulses of electromagnetic radiation based on a threshold, wherein the threshold determines proper illumination of a scene. This functionality will enhance capabilities.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of BenYakar (U.S. Pub. No. 20130211391 A1), further in view of Yao (U.S. Pub. No. 20180153408 A1), Blanquart (U.S. Pub. No. 20180014000 A1) and Blanquart_319 (U.S. Pub. No. 20140163319 A1).

Regarding to claim 17:

17. Zuzak teach the endoscopic system of claim 16, Zuzak do not explicitly teach 
wherein data from two or more of the plurality of exposure frames each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period is an exposure frame created by the image sensor, and wherein one or more exposure frames are displayed to a user as an overlay image.

However Blanquart_319 teach wherein data from two or more of the plurality of exposure frames each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period is an exposure frame created by the image sensor, and wherein one or more exposure frames are displayed to a user as an overlay image. (Blanquart_319 [0013] FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure. Blanquart_319 Fig. 7 [0076] An embodiment may comprise a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis)

The motivation for combining Zuzak, BenYakar, Yao and Blanquart as set forth in claim 2 is equally applicable to claim 17. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating BenYakar, Yao, Blanquart and Blanquart_319 in video/camera technology. One would be motivated to do so, to incorporate wherein data from two or more of the plurality of exposure frames each pulse of the plurality of pulses of electromagnetic radiation transmitted over the time period is an exposure frame created by the image sensor, and wherein one or more exposure frames are displayed to a user as an overlay image. This functionality will improve image user experience.

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of BenYakar (U.S. Pub. No. 20130211391 A1), further in view of Yao (U.S. Pub. No. 20180153408 A1) and Helfer (U.S. Pub. No. 20040116800 A1).

Regarding to claim 29:

29. Zuzak teach the endoscopic system of claim 1, that is located in a path of plurality of pulses of the electromagnetic radiation (Zuzak [0023] the one or
more optical tunable radiation sources produce electromagnetic radiations having
wavelengths over the range of 250 nm-2,500 nm. In another aspect, the one or more
optical tunable radiation sources is a supercontinuum laser. [0287] this procedure was
repeated for a series of sequential wavelengths spanning the range of the near infrared
LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra
of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be
used to excite fluorescence markers, which are native to the tissue (tissue fluorescence)
or target, or markers that were injected or painted onto the tissue or target. An optical
filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted
fluorescence light to a detector) emitted by the light engine. (Zuzak [0313] it can include a pump laser and a microstructured fiber (either a photoniccrystal fiber or a tapered fiber). Although 80 fs pulses from a Ti:sapphire laser and 200 fs pulses from an ytterbium (Yb):glass laser have been used to generate super continuum light, researchers have demonstrated a more-compact and lower-cost portable femtosecond supercontinuum source with a small footprint)

Zuzak do not explicitly teach polarization filter. 

However Helfer teach polarization filter. (Helfer [0008] U.S. Pat. No. 6,236,879, for a "Fiber optic catheter system," discloses "A catheter system including a catheter having a proximal end and a distal end and a device for determining the position of the distal end of the catheter relative to the position of the proximal end of the catheter, the device for determining the position including a glass fiber within a lumen of the catheter, the lumen being defined by a wall, a first polarization filter near the proximal end of the catheter, and a second polarization filter near the distal end of the catheter, wherein the first and second polarization filters are fixed with respect to the wall, and wherein the glass fiber is suitable for transporting polarized light while maintaining the direction of the polarization of the light substantially unchanged during torsional stress of the catheter.")
The motivation for combining Zuzak, BenYakar and Yao as set forth in claim 1 is equally applicable to claim 29. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating BenYakar and Helfer in video/camera technology. One would be motivated to do so, to incorporate a laser mapping source tuned to emit electromagnetic radiation in the laser map pattern. This functionality will improve cost.

Regarding to claim 30:

30. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach wherein the polarization filter is located at a proximal end of the waveguide.

However Helfer teach wherein the polarization filter is located at a proximal end of the waveguide. (Helfer [0008] U.S. Pat. No. 6,236,879, for a "Fiber optic catheter system," discloses "A catheter system including a catheter having a proximal end and a distal end and a device for determining the position of the distal end of the catheter relative to the position of the proximal end of the catheter, the device for determining the position including a glass fiber [waveguide] within a lumen of the catheter, the lumen being defined by a wall, a first polarization filter near the proximal end of the catheter, and a second polarization filter near the distal end of the catheter, wherein the first and second polarization filters are fixed with respect to the wall, and wherein the glass fiber is suitable for transporting polarized light while maintaining the direction of the polarization of the light substantially unchanged during torsional stress of the catheter.")

Alternatively, BenYakar teach the waveguide (BenYakar [0067] the ultra-fast surgical optical energy source 12 can be provided in communication with an optical delivery fiber 22 or other waveguide)

Regarding to claim 31:

31. Zuzak teach the endoscopic system of claim 29, Zuzak do not explicitly teach wherein the polarization filter is located at a distal end of the waveguide.

However Helfer teach wherein the polarization filter is located at a distal end of the waveguide. (Helfer [0008] U.S. Pat. No. 6,236,879, for a "Fiber optic catheter system," discloses "A catheter system including a catheter having a proximal end and a distal end and a device for determining the position of the distal end of the catheter relative to the position of the proximal end of the catheter, the device for determining the position including a glass fiber within a lumen of the catheter, the lumen being defined by a wall, a first polarization filter near the proximal end of the catheter, and a second polarization filter near the distal end of the catheter, wherein the first and second polarization filters are fixed with respect to the wall, and wherein the glass fiber is suitable for transporting polarized light while maintaining the direction of the polarization of the light substantially unchanged during torsional stress of the catheter.")

Alternatively, BenYakar teach the waveguide (BenYakar [0067] the ultra-fast surgical optical energy source 12 can be provided in communication with an optical delivery fiber 22 or other waveguide)

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of BenYakar (U.S. Pub. No. 20130211391 A1), further in view of Yao (U.S. Pub. No. 20180153408 A1) and Weigel (U.S. Pub. No. 20210356757 A1).

Regarding to claim 33:

33. Zuzak teach the endoscopic system of claim 1, Zuzak do not explicitly teach laser map pattern comprises one or more of vertical hashing, horizontal hashing, a raster grid of discrete points, an occupancy grid map, or a dot array.

However Weigel teach laser map pattern comprises one or more of vertical hashing, horizontal hashing, a raster grid of discrete points, an occupancy grid map, or a dot array. (Weigel [0043] Below, the functional principle of pattern generation is explained in yet greater detail with the help of FIG. 3. On account of the structure of the activation pattern of the laser 3 (shown in FIG. 3 by horizontal hatching), a speckle pattern, only sporadic fluorescence molecules are put into a state capable of fluorescein in the specimen. The excitation pattern generated by the light of the excitation laser 4 (shown in FIG. 3 by vertical hatching), a second illuminating speckle pattern, has a different structure that is also varying in a different spatially statistical way, for which reason only part of the fluorescent molecules capable of fluorescein can actually be excited to emit fluorescence)

The motivation for combining Zuzak, BenYakar and Yao as set forth in claim 1 is equally applicable to claim 33. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating BenYakar, Yao and Weigel in video/camera technology. One would be motivated to do so, laser map pattern comprises one or more of vertical hashing, horizontal hashing, a raster grid of discrete points, an occupancy grid map, or a dot array. This functionality will improve efficiency.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482